Dewey, J.
1. The superior court acquired jurisdiction of this case by force and effect of the appeal claimed by the defendant from the judgment rendered by the trial justice. This appeal the defendant had a right to take, and, having complied with the order of the court as to giving a recognizance, the appeal was valid, although the recognizance, in the precise form in which it was taken, might be objectionable and void, as requiring more than the law authorized. This may furnish a good defence to an action on the recognizance, but cannot avail the defendant to defeat the effect of her appeal, since she was personally brought before the appellate court. See McCabe v Dowd, ante, 477.
2. The objection to the admission of the evidence of Hayes does not present the case of a witness who directly testified to facts as having occurred before the time stated in the indictment as the period within which the alleged offence was committed, and which might therefore properly be excluded from the consideration of the jury. On the contrary, the first statement of the witness was that “ he had been in the house of the *530defendant sometime before Christmas, a month or so, but could not tell if in December, or how many weeks before December 25th.” It was in this state of the evidence that the question was allowed to be put to the witness whether he had bought or drank any liquor there, and this was all of his testimony tending to show any sales. This evidence may have been very weak and unsatisfactory, but it was not incompetent. The subsequent statements of the witness, rendering it more doubtful as to the time when he was at the house, were calculated to disparage his testimony, by reason of such uncertainty as to the time, but no further questions as to its competency were raised. But the instructions of the court to the jury excluded this and all other evidence of sales from their consideration, unless they found that the same had taken place within the time stated in the indictment. The jury were fully and precisely instructed on this subject. Upon this bill of exceptions, it is difficult to see that the admission of the evidence of Hayes was material, or that it furnishes a ground for setting aside the verdict, inasmuch as the bill of exceptions states that the government proved seven different sales of liquors by the defendant at this place. We must understand that those sales were within the time stated in the indictment, as no objection is taken to the competency of the evidence as to them. These seven sales fully sustain the indictment.
3. The evidence coming from those who had testified as to sales in the defendant’s kitchen, that they saw other persons drinking liquor there, but did not know whether they purchased it or not, so far as it tended to show that it was a place of public and common resort for obtaining liquors, was proper and justified by Gen. Sts. c. 86, § 33.

Exceptions overruled.